Citation Nr: 0003535	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left leg wound with injury to muscle group XI, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The Board notes that the appellant never made a claim for 
ichthyosis.  The Board invites him to file a claim with the 
RO.



FINDING OF FACT

Residuals of a left leg wound with injury to muscle group XI 
are characterized by a severe perforating shell fragment 
wound through skin and muscle in the mid third of his left 
leg; a penetrating wound of the mid third of the left calf 
with entrance over the anteromedial aspect, 3 cm in diameter 
and exit over the posterior mid calf, 4 cm in diameter; with 
debridement but without metallic foreign body.  The 
appellant's muscles and nerves were intact.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left leg wound have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.40, 4.56, 
Diagnostic Codes 5311, 7804 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his residuals of a left leg wound 
with injury to muscle group XI have increased in severity.  

Initially, the Board finds that the appellant has submitted 
evidence, which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of a left leg 
wound is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

A 10 percent disability evaluation is warranted for moderate 
injury to Muscle Group XI (posterior and lateral crural 
muscles).  A 20 percent evaluation requires moderately severe 
injury.  A 30 percent evaluation requires severe injury.  38 
C.F.R. Part 4, Diagnostic Code 5311 (1999).

The provisions of 38 C.F.R. § 4.56(d) (1999) offer guidance 
for evaluating muscle injuries caused by various missiles and 
other projectiles.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles-(i) Type 
of injury.  Through and through or deep 
penetrating wound due to high velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (1999).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55 (d) (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In March 1945 the appellant suffered a perforating shell 
fragment wound.  As a result of this, he incurred a 
penetrating wound of the mid third of the left calf.  The 
wound entrance was over the anteromedial aspect 3-cm in 
diameter.  The exit was posterior mid calf, 4 cm in diameter.  
The course of the wound was through skin and muscle.  On the 
same day the wound was debrided and much clothing was 
removed.  No metallic foreign body was found.  The 
appellant's muscles and nerves were intact.  X-rays did not 
show foreign bodies or damage to bony structures.  The wound 
on the anteromedial aspect of the left calf, healed by the 
latter part of April.  The wound on the posterior aspect 
seemed to drain.  

The final hospital summary, dated July 1945, indicated that 
the appellant was given a 30-day furlough following the 
initial work-up during which time the wounds were completely 
healed.  He had almost complete function.  Upon his return he 
was found to be in good physical condition and it was felt 
that the maximum benefit had been derived from 
hospitalization.  The diagnosis was a wound penetrating on 
the left calf, posterior aspect, moderately severe, now well 
healed, secondary to shell fragment wound incurred in March 
1945.  The appellant was released to active duty.  

The 1951 VA examination revealed well healed non-tender scars 
on the medial and posterior aspect of the left calf.  The 
medial scar was approximately 2x3 cm and the posterior scar 
was 6x2 cm with a heavy conified type of crust 2x3 cm in the 
center.  There was a moderate muscle defect in the 
gastrocnemius group underlying the posterior scar.  X-rays 
indicated that there were no abnormalities and no retained 
shell fragments.  The diagnosis was residuals of a shell 
fragment wound with residual injury to muscle group XI, mild.  

In February 1998 a private physician wrote that the appellant 
was unable to ambulate without pain and that there was a 
decrease in the appellant's activities of daily living.  The 
private physician indicated that the appellant's left leg 
disability caused him to become housebound with the possible 
future use of a scooter to get around.  

At the March 1998 VA examination the appellant described 
constant, dull, achy pain with occasional shooting pains 
extending proximal and distal from the wound.  Examination of 
his left lower extremity showed the sensation to be intact to 
light touch in all dermatomes.  He had normal strength in the 
extensor hallucis longus, tibialis, anterior, gastrosoleus, 
quadriceps, hamstrings, and hip flexors.  His skin showed 
changes of ichthyosis over the lower extremity distal to the 
knee.  There was a 1 x 2-centimeter wound over the medial 
calf and a 2.4-cm wound over the posterior calf.  These were 
well healed.  There were no soft tissue masses palpable.  
There was no induration, discharge, fluctuance or signs of 
infection.  They were nontender to palpation.  The assessment 
was left calf shrapnel wound with intermittent pain.  

Examination of the anterior aspect of the left lower 
extremity revealed a 10 x 2-centimeter linear scar with 
overlying hyperkeratotic plaques.  The medial aspect had an 
8.5 x 2.5-centimeter linear scar with similar overlying 
hyperkeratotic plaques.  No hypertrophic scar or keloid 
formation was present.  There was no tenderness or adherence.  
The texture was course secondary to the overlying 
hyperkeratosis.  There was no ulceration.  However, there was 
mild depression with minimal underlying tissue loss.  There 
was minimal disfigurement.  The assessment was scars, 
secondary to shrapnel wound.  

The examiner stated that the appellant did not appear to be 
limited much by the scars.  He could not explain the 
appellant's underlying discomfort from the cutaneous 
standpoint.  

In his May 1998 Notice of Disagreement the appellant wrote 
that he was experiencing severe pain in his left calf.  He 
stated that it woke him up at night and that sometimes it 
took an hour for him to go back to sleep; sometimes he was up 
the entire night.  The appellant indicated that when in pain 
it was hard to walk and that his leg would buckle from 
underneath him and he was unable to become comfortable.  In 
his September 1998 Substantive Appeal the appellant wrote 
that is leg swells around the wound.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of a left leg wound with 
injury to muscle group XI.  The appellant sustained a low 
velocity missile wound.  He suffered a perforating shell 
fragment wound in the mid third of his left leg.  The wound 
entrance was over the anteromedial aspect 3-cm in diameter.  
The exit was posterior mid calf, 4 cm in diameter.  The 
course of the wound was through skin and muscle.  The wound 
was debrided, but extensive debridement was not noted.  No 
metallic foreign body was found.  The appellant's muscles and 
nerves were intact.  

Service medical records did not show shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The appellant was 
hospitalized from March 1945 until July 1945 when the 
appellant was released to active duty.  During that time, he 
had furlough for 30 days.  When released, he had almost 
complete function.  Objective findings revealed that there 
were no ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  There was no 
indication of loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  In service X-rays did not 
show foreign bodies or damage to bony structures.  Post 
service X-rays indicated that there were no abnormalities and 
no retained shell fragments.  

The 1951 VA examination revealed well healed non-tender scars 
on the medial and posterior aspect of the left calf.  The 
medial scar was approximately 2x3 cm and the posterior scar 
was 6x2 cm with a heavy conified type of crust 2x3 cm in the 
center.  There was a moderate muscle defect in the 
gastrocnemius group underlying the posterior scar.  The March 
1998 VA examination of the anterior aspect of the left lower 
extremity revealed a 10 x 2-centimeter linear scar with 
overlying hyperkeratotic plaques.  The medial aspect had an 
8.5 x 2.5-centimeter linear scar with similar overlying 
hyperkeratotic plaques.  No hypertrophic scar or keloid 
formation was present.  There was no tenderness or adherence.  
The texture was course secondary to the overlying 
hyperkeratosis.  There was no ulceration.  However, there was 
mild depression with minimal underlying tissue loss.  There 
was minimal disfigurement.  The assessment was scars, 
secondary to shrapnel wound.  

The evidence does not show adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle or diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  There was no visible or 
measurable atrophy or atrophy of muscle groups not in the 
track of the missile.  Adaptive contraction of an opposing 
group of muscles was not noted.  There was no evidence of 
induration or atrophy of an entire muscle.  

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the appellant's residuals, shrapnel wound, left leg, are 
consistent with the findings of no more than a moderately 
severe disability of the muscle.  The wound entrance was over 
the anteromedial aspect 3-cm in diameter.  The exit was 
posterior mid calf, 4 cm in diameter.  The course of the 
wound was through skin and muscle.  The wound was debrided, 
but extensive debridement was not noted.  No metallic foreign 
body was found.  The appellant's muscles and nerves were 
intact.  Although, there was ulceration in service, prolonged 
infection was not noted.  There is no evidence of sloughing 
of soft parts or intermuscular scarring or binding.  There 
has been no shattering of bone.  Although there is a 
depressed scar, it is not ragged and adherent.  The March 
1998 examiner did note that there was minimal tissue loss and 
a mild depression, however, his strength was graded as 5/5, 
which is fairly consistent with the inservice notation of 
almost compete function.  There is no indication of inability 
to keep up with work requirements.  In sum, there is an 
absence of consistent complaint of cardinal signs and 
symptoms of muscle disability worse than that contemplated by 
moderately severe disability and the disorder is no more than 
20 percent disabling.  38 C.F.R. § 4.56.

The Board finds that the medical findings of record are 
consistent with no more than a moderately severe muscle 
disability and thus no more than 20 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5311.  

A separate evaluation for painful motion with joint or 
periarticular pathology is not warranted under 38 C.F.R. § 
4.59 (1999) because the appellant is in receipt of a 
compensable evaluation.  It must be noted that 38 C.F.R. §§ 
4.40 and 4.45 are not applicable because Diagnostic Code 5311 
does not contemplate limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (August 1998).

Diagnostic Code 7803 provides that scars, which are 
manifested as superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation. 
Diagnostic Code 7804 provides that scars, which are 
manifested as superficial, tender, and painful on objective 
demonstration, will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars will be rated on 
limitation of function of part affected.  38 C.F.R. § 4.118 
(1999).  As there was no ulceration since service an 
evaluation under Diagnostic Code 7803 is not warranted.  The 
March 1998 VA examiner indicated that he could not explain 
the appellant's underlying discomfort from the cutaneous 
standpoint, as such an evaluation under Diagnostic Code 7804 
is not warranted.  In March 1998 the VA examiner stated that 
the appellant did not appear to be limited much by the scars, 
thus evaluation under Diagnostic Code 7805 is not warranted.  
38 C.F.R. § 4.118 (1999).

The appellant is competent to report his symptoms.  The 
appellant described severe pain in his left leg in May 1998 
Notice of Disagreement and his September 1998 Substantive 
Appeal.  The Board attaches far greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  However, as stated above, 
an evaluation in excess of 20 percent for residuals of a left 
leg wound with injury to muscle group XI is not warranted.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An increased evaluation for residuals of a left leg wound 
with injury to muscle group XI is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

